*721
On Remand from the Supreme Court

YATES, Presiding Judge.
The Alabama Supreme Court has reversed this court’s judgment of May 19, 2000, and has remanded the case. See Ex parte Moore, 805 So.2d 715 (Ala.2001). The judgment of the trial court is reversed, and the case is remanded. The trial court is instructed, in compliance with the Supreme Court’s opinion, “to calculate, according to the Guidelines, the amount of child support due from the father for one child.”
REVERSED AND REMANDED.
THOMPSON, PITTMAN, and MURDOCK, JJ., concur.
CRAWLEY, J., recuses himself.